Exhibit 10.3

 

ENDORSEMENT TO 10% SENIOR SECURED CONVERTIBLE NOTE

 

Precision Optics Corporation, Inc.

 

New York, New York

 

 

July 26, 2010

 

 

The 10% Senior Secured Convertible Note dated June 25, 2008 and amended
December 11, 2008 and June 25, 2010 (the “Note”) of Precision Optics
Corporation, Inc., a Massachusetts corporation (the “Company”), payable to the
order of Special Situations Fund III, QP, L.P. (the “Holder”) in an aggregate
principal amount of $275,000 and to which this Endorsement is affixed is hereby
amended in the following respects:

 

1.             The term “Stated Maturity Date” is hereby restated to be
“September 15, 2010.”

 

2.             In the event a default on the Note occurred solely as a result of
the Stated Maturity Date not being extended prior to July 26, 2010, then the
Holder waives any such default.

 

3.             Except as expressly amended by this Endorsement, the Note remains
in full force and effect and the Company hereby reconfirms its obligations
thereunder.

 

IN WITNESS WHEREOF, the Company has caused this Endorsement to be duly executed,
and the Holder has caused this Endorsement to be duly accepted, by their
respective duly authorized representatives as of the day and year first above
written.

 

 

PRECISION OPTICS CORPORATION, INC.

 

 

 

 

 

By

/s/ Richard E. Forkey

 

 

Name: Richard E. Forkey

 

 

Title: Chief Executive Officer

Accepted:

 

 

 

 

 

SPECIAL SITUATIONS FUND III QP, L.P.

 

 

 

 

 

By:

/s/ David Greenhouse

 

 

Name:

David Greenhouse

 

 

Title:

General Partner

 

 

 

--------------------------------------------------------------------------------